Citation Nr: 1456337	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-46 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left median mononeuropathy (claimed as left ulnar nerve neuropathy and carpal tunnel).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

[The issue of service connection for a psychiatric disability is the subject of a separate decision by the Veterans Law Judge who held the hearing in that matter.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to these claims.  

Left Median Mononeuropathy

Under 38 U.S.C.A. § 1111, a Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment; such presumption can be rebutted only by clear and unmistakable evidence.  A history of a pre-service injury, of itself, is not a notation of a disability on service entrance, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  In addition, if the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability not noted on entry in (but manifested during) service was aggravated by service.  This presumption likewise can be rebutted only by clear and unmistakable evidence (of non-aggravation).

On August 1969 service entrance examination, it was noted that the Veteran had a scar on his left hand.  His upper extremities were normal on examination.  A December 1969 service treatment record notes he complained of sharp pains in the left hypothenar area and discomfort in his forearm and fingers.  It was noted that he had a stab-type wound on his left wrist from an incident that occurred four to five years prior.  Posttraumatic ulnar nerve damage was diagnosed; "old ulnar neuropathy and carpal tunnel" was noted.

Because the Veteran's upper extremities were normal for neurological abnormality on examination for service entry, he is entitled to a presumption of soundness on entry in service with respect to left median neuropathy.  An examination that addresses the etiology of the Veteran's left median neuropathy taking into account the applicable legal presumptions is necessary.   

Left Shoulder Disability

A March 2008 Board decision denied service connection for a left shoulder disability based on a finding that such disability was unrelated to the Veteran's service.  He has repeatedly reported he received treatment for his left shoulder during basic training, either at the Great Lakes Training Facility in Illinois or at the Naval Air Station in Millington, Tennessee (incorrectly identified by the Veteran as Milton, Tennessee).  The record does not include records of such treatment (or any indication that they were sought).  Because they are of record, service department records which have been identified, but not been sought, must be sought before a claim to reopen is addressed on the merits.  Should such records be located/secured, 
further development of medical evidence may be necessary.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should arrange for an exhaustive search (to encompass the named facilities and all storage facilities where such records may have been retired) for complete clinical records of all treatment the Veteran received at the Great Lakes Training Center in Illinois and/or the Naval Air Station in Millington, Tennessee.  If the records cannot be located, the extent of the search should be annotated in the record, and the Veteran should be so notified.

2.  The AOJ should then arrange for the Veteran to be examined by a hand surgeon, orthopedist, or neurologist to determine the nature and likely etiology of his claimed left hand/wrist disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  [The examiner is advised that the Veteran is entitled to a presumption of soundness on entry in service with respect to left median neuropathy.  The examiner should note that a December 1969 service treatment record includes a diagnosis of posttraumatic ulnar nerve damage; "old ulnar neuropathy and carpal tunnel" was also noted.]  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) any (and each) left hand/wrist disability found (and specifically any left hand/wrist nerve abnormality).

(b)(i)  Is there any evidence in the record that renders it indisputable from a medical standpoint that a left hand/wrist nerve disability pre-existed service?  (ii) If so, please identify such evidence and opine further whether there is any evidence in the record that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression. 

(c)  If the response to (b) is no, is it at least as likely as not (a 50 percent or greater probability), that the Veteran's left hand/wrist disability is etiologically related to his repetitive motion duties in service (as an aircraft mechanic).  

(d)  If the development sought in #1, above, produces records of treatment for left shoulder complaints in service, the examiner should also opine whether the Veteran's current left shoulder disability is related to the complaints noted/treated in service. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should then review the record, arrange for any further development suggested by evidence received pursuant to the request above, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

